DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 331 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wee et al. (US 2003/0021296 A1, hereinafter “Wee”).
Regarding claim 331, Wee discloses a wireless transceiver (see para.0103, transcoder device with transceiver) capable of transmitting or receiving a packet (see para. 0103, transceiver for transmitting and receiving)comprising a header portion and a data portion (see para. 0098, 0100, 0103, each packet has header portion and payload portion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tzannes et al. (US 7,522,514 B2, see column 8 lines 1-18).
Scribano et al. (US 6,865,164 B1, see column 1 lines 16-22).
Hsu et al. (US 2004/0063438 A1, see para. 0072).
Tran et al. (US 2002/0001315, see para. 0032, Figure 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463